Title: To John Adams from Joseph Frye, 4 March 1776
From: Frye, Joseph
To: Adams, John


     
      Sir
      
       March 4th: 1776
      
     
     Capt. Gordon Hutchins the bearer hereof, being a Man of Experience in Military Service, the late war with France, had a Company the last year in the Continental Army, and is very desireous of entering the Same Service again. I therefore take leave to recommend Him to you for that Purpose, if there Should be any room for His admittance. If that Should be the Case, and your Honour Should please to afford Him your Countenance in the affair, I trust it will be of Service to the Cause we are Engaged in, and will be received as a favour By your Honrs: most obedient Humble Servt.
     
      Joseph Frye
     
    